Andrews, C. J.
The Board of Water Commissioners of' the city of Hartford is a corporation created by the charter of the city of Hartford, as an agency in the carrying on of the municipal government of that city. So far as the present case is concerned that board is identical with the municipal corporation of Hartford. Special Acts, Yol. 3, p. 386, Vol. 5, pp. 539, 456 and 769 ; also the Acts recited in the statement of facts. W.e have in this opinion referred to the Board of Water Commissioners and to the city, as meaning the same thing.
This case is brought before us by a statutory proceeding, which can be instituted only by “parties to a question in difference, which might be the subject of a civil action between them.” General Statutes, § 1200. The plaintiffs *332are three individuals described as selectmen of the town of West Hartford, suing “for the said town and the inhabitants and property owners therein,” and the questions in issue relate to the validity of one statute and the proper construction of another, as affecting the power of the defendant, the Board of Water Commissioners of the city of Hartford, to take certain action unfavorable to the inhabitants and landowners of the town of West Hartford. Counsel have not suggested what kind of a civil action could be brought to determine these questions, and we have had some hesitation as to whether the case agreed on by the parties brings them fairly within the operation of the statute. Their consent could not confer jurisdiction upon the Superior Court. It can decide between them only if its judgment could have been invoked as to the same matter in an ordinary suit. We have concluded, however, that as every inhabitant of West Hartford, and every owner of land within its limits, had an interest in maintaining the validity of the Act of 1865, and in disputing the propriety of the vote passed by the defendant on May 22d, 1894, they might have joined in asking such relief from the courts as would secure to them the enjoyment of all the rights which can be claimed either under that Act Or the Act of 1895. This being so, such a suit could be brought by a few of them in behalf of all. General Statutes, § 885. The plaintiffs in this proceeding, being the selectmen of the town, must have been among its inhabitants. Union v. Crawford, 19 Conn. 331. And in view of their office it cannot be doubted that they are fair representatives of their fellow-citizens in a matter which concerned the welfare of all. Edwards v. Stonington Cemetery Association, 20 Conn. 466, 476, 478. It follows that every inhabitant of West Hartford will be bound by the judgment of the Superior Court in the matter which is the subject of this amicable submission, and we therefore proceed to dispose of it upon its merits.
The Act of the legislature in 1865, set out in the statement of facts, was an amendment to the charter of the city of Ilartford'as it had theretofore existed. Doubts had arisen *333as to what powers the Board of Water Commissioners might1 exercise, and the legislature put an end to those doubts by-declaring what construction should be put on that charter. At that time the city of Hartford did not include within its limits the whole of the town of Hartford. A large part of the territory and of the population of the town was outside of the city. These people needed to be furnished with water quite as much as the people in the city itself. The water to be obtained was to be taken from West Hartford. Naturally the inhabitants of that town were interested not to be deprived of their own streams, unless they also should be furnished with water. They were before the legislature at that session pressing their interests. The legislature listened to their contention, and the result was that it was made the duty of the defendant board to supply water to the inhabitants of the town of Hartford living outside of the city limits, and to the inhabitants of the town of West Hartford, at the same rates, or water rents, and upon the same terms and conditions that the inhabitants of the city were, or should be from time to time, supplied, provided the inhabitants of the said towns lived within a reasonable distance from the main line of pipes. This was the condition upon which the water was to be taken from the West Hartford streams. There is nothing to indicate that the legislature intended to prefer the inhabitants of the city of Hartford over the inhabitants of the town of Hartford or of the town of West Hartford. Thejr were all—town inhabitants and city inhabitants—put on the same footing, and a common duty to both alike was imposed upon the Board of Water Commissioners. After that Act was accepted by the city of Hartford, reservoirs were constructed in the town of West Hartford, and the water was conducted through that town and through the town of Hartford, to the city of Hartford. From the time the reservoirs were completed down to 1894, the defendant board, in the performance of its duties, laid connecting pipes through, a number of side streets in West Hartford, ranging from three hundred feet to three quarters of a mile from the large pipe which runs directly to the city of Hartford, and have *334furnished water therefrom to any of the inhabitants of said town of West Hartford residing on said side streets, at the same rates at which water was furnished to the inhabitants of the city of Hartford. These facts show very clearly that in the performance of its duties under the Act of 1865, the defendant board construed it to be their duty to do just what the plaintiffs’ brief says it has done—and this is not controverted by the defendant—viz: to furnish water to the inhabitants of West Hartford on the same rates, terms and conditions that it furnished water to the city of Hartford, and so continued to do down to May, 1894, and that no question was raised in West Hartford, or in the town of Hartford outside the city, any more than in the city itself, as to whether or not any one lived within a reasonable distance from the line • of main pipes; all were in fact treated alike. This is the practical construction which the defendant has put upon the expression “ within a reasonable distance from the line of main pipes,” from 1865 until May, 1894, when it passed the vote of which complaint is made, and by which it undertook to limit its duty in supplying water to the inhabitants of West Hartford. The Act of 1865 made it the duty of the defendant Board to furnish water, to all those inhabitants of W est Hartford who lived within a reasonable distance from the line of 'main pipes. The defendant has at all times since the passage of that Act, until May, 1894, furnished water to all those inhabitants of West Hartford who laid pipes in a certain way, or who gave a certain guaranty. It has thereby declared that all those inhabitants did live within a reasonable distance of the line of main pipe, and that it was its duty under the law of 1865 to supply them with water. This practical construction has been followed for nearly thirty years. It is now too late for the defendant, as against the plaintiffs, to deny that such was the real meaning of the law of 1865. Given v. Wright, 117 U. S. 648; Galway v. Met. E. Ry. Co., 128 N. Y. 132; Sayers v. Collyer, L. R. 28 Ch. Div. 103. It is the duty of the defendant to continue to furnish water to the inhabitants-of West Hartford, as' if has heretofore done, at the same rate and *335upon the same terms and conditions that it furnishes water to the inhabitants of the city of Hartford.
The true scope and meaning of the Act of 1865 being thus shown, it is apparent that the defendant had no authority to pass the vote of May 22d, 1894. The board could not put bounds to the duty imposed upon them by the very charter which made them a corporation. That charter made it their duty to furnish water to all those inhabitants of West Hartford who live within a reasonable distance of the line of main pipes. The same duty still remains upon it. If hereafter any inhabitant of that town desires to obtain water from the defendant, and it declines to furnish it to him on the ground that he does not live within such reasonable distance, the question can be decided only by an application to the proper court. And the question should be decided, not alone by the number of rods and feet, but upon a due consideration of all the circumstances in the case as well as the practice of the defendant, and the decision should be such as to be fairly promotive of the purpose which the legislature had in mind in passing the Act of 1865, viz: the furnishing of water to the inhabitants of West Hartford and to the inhabitants of the town of Hartford and the city of Hartford—and not such as to be restrictive or prohibitory of those purposes. The courts of the State must be the judges in such cases. Neither party alone can decide it.
The case presented to this court by the agreed statement of facts, as well as by the briefs of counsel, indicates that the only real difference between the parties is upon the validity of the defendant’s said vote of May, 1894. And as that question is decided by the construction of the Act of 1865, we have had no occasion to consider the Act of 1895.
. We ought to say, however, that we do not assent to the claim made b the defendant, that by the Act of 1865 the city, as to the property now in question, was made a private corporation. That precise question was passed upon by this court nearly twenty years ago, in the case of the Town of West Hartford v. Board of Water Commissioners of Hartford, 44 Conn. 360, 367, 371, heard in 1877. The same par*336ties were before this court who are now here, and the same question now made was discussed and decided: that the city of Hartford held the property which was then and is now in the name of the Board of Water Commissioners of that city, as a public municipal corporation and not as a private- one. That decision is binding on the parties and is binding on the court. In the charter of such a corporation there is no contract. 1 Dillon on Mun. Corp. §54.
In answer to the several questions in the agreed statement we say: 1st. We have had no occasion to consider the Act of 1895. 2d. The Act of 1865 is to be construed as set forth in the opinion. 3d. The courts are the judges, if ever that question shall arise. 4th. The Board of Water Commissioners had no authority to pass the vote of May 22d, 1894.
The Superior Court is advised to render judgment accordingly.
In this opinion Torrance, Fenn and Baldwin, Js., concurred.